Name: 98/141/EC: Commission Decision of 12 February 1998 terminating the anti-dumping proceeding concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia
 Type: Decision
 Subject Matter: technology and technical regulations;  trade;  Europe;  competition;  political geography;  international trade
 Date Published: 1998-02-13

 Avis juridique important|31998D014198/141/EC: Commission Decision of 12 February 1998 terminating the anti-dumping proceeding concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia Official Journal L 040 , 13/02/1998 P. 0015 - 0016COMMISSION DECISION of 12 February 1998 terminating the anti-dumping proceeding concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia (98/141/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE (1) On 28 May 1997, the Commission received a complaint concerning alleged injurious dumping by imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia.(2) The complaint was lodged by the Italian Narrow Cold-Rolled Strips Producers Association (Federacciai), on behalf of Italian producers whose collective output was alleged to represent the quasi-totality of Italian production of cold-rolled narrow strips.(3) The complaint contained evidence of dumping by the imports concerned and of material injury resulting therefrom which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, accordingly announced in a notice published in the Official Journal of the European Communities (3) the initiation of an anti-dumping proceeding concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, currently classifiable within CN codes 7211 23 99, 7211 29 50, 7211 29 90 and ex 7211 90 90 and originating in Russia.(5) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By letter of 12 September 1997 to the Commission, Federacciai formally withdrew its complaint concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia in view of the current market situation concerning this product.(7) Interested parties were informed that, under these circumstances, the Commission intends to terminate the proceeding, and were given the opportunity to comment. None of them raised any objection.(8) The Commission considers therefore that the anti-dumping proceeding concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia, should be terminated without the imposition of protective measures, and that such a termination would not be against the interest of the Community.HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports into Italy of certain flat-rolled narrow strips, of iron or non-alloy steel, cold-rolled, originating in Russia is hereby terminated.Done at Brussels, 12 February 1998.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ C 211, 12. 7. 1997, p. 3.